Citation Nr: 0738428	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
degenerative joint disease and instability of the left knee.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
degenerative joint disease and instability of the left knee.

4.  Entitlement to a disability rating greater than 20 
percent for service-connected instability of the left knee.

5.  Entitlement to a disability rating greater than 10 
percent for service-connected degenerative joint disease of 
the left knee from February 26, 2003 to April 18, 2005.

6.  Entitlement to a disability rating greater than 30 
percent for service-connected degenerative joint disease of 
the left knee status post arthroplasty from June 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1972 until 
November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of service connection for tinnitus; and a low back 
and right knee disorder, to include as secondary to service-
connected degenerative joint disease and instability of the 
left knee, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee instability has been manifested 
by no more than moderate subluxation or lateral instability.

2.  From February 26, 2003 to April 18, 2005, the veteran's 
degenerative joint disease of the left knee was manifested by 
range of motion of 100 degrees of flexion and zero degrees of 
extension.

3.  From June 1, 2006, the veteran's residuals of 
degenerative joint disease of the left knee status post 
arthroplasty are not manifested by chronic severe painful 
motion or weakness, or limitation of extension or flexion 
which would warrant compensable ratings.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee from 
February 26, 2003 to April 18, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2007).

3.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the left knee 
status post arthroplasty from June 1, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261, 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In April 2003, prior to the initial adjudication of the 
veteran's claim for an increased disability rating, he was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Additional notice of information 
required to substantiate his increased disability rating 
claim was provided to the veteran in August 2004, December 
2004, July 2005, and September 2006.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish an effective date by letter dated in September 
2006.  Adequate notice has been provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the appeal 
was readjudicated by way of a June 2006 supplemental 
statement of the case.  Thus, there is no prejudice as it 
pertains to the timing of the Dingess notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been given several VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5257, other knee impairment, a 30 
percent rating is assigned for recurrent subluxation or 
lateral instability which is severe.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).

Under Diagnostic Code 5262, tibia and fibula, impairment of, 
a 40 percent rating is warranted for nonunion of, with loose 
motion, requiring brace and a 30 percent rating is warranted 
for malunion of with marked knee or ankle disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

38 C.F.R. § 4.71, Diagnostic Code 5003, provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent evaluation is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

The criteria applicable to rating disabilities of the knee 
provides that limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees, or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability). The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.

In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  See VAOPGCPREC 09-98 (August 14, 
1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).

A knee disability may be rated separately under Diagnostic 
Codes that address limitation of motion (Diagnostic Codes 
5260 and 5261) and Diagnostic Code 5257 because the latter 
Diagnostic Code does not take limitation of motion into 
account. See Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also VAOPGCPREC 9-1998.

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).

Note that the veteran may be entitled to a higher disability 
evaluation on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Factual Background

The veteran was initially awarded service connection for 
residuals of a left knee injury by rating action of the RO 
dated in February 1975, at which time he was assigned a 10 
percent disability rating effective as of November 7, 1974, 
the date following that of his separation from service.  On 
February 26, 2003, the RO received the veteran's claim for an 
increased disability rating.

During the pendency of this appeal, by rating action dated in 
June 2003, the veteran's left knee disability was re-
characterized as degenerative joint disease of the left knee, 
and an increase disability rating of 20 percent was awarded 
effective as of the date of claim.  Thereafter, by rating 
action dated in June 2004, the RO awarded a separate 20 
percent disability rating for instability of the left knee 
and assigned a 10 percent disability rating for the 
degenerative joint disease of the left knee, each effective 
as of the date of claim.  As such, the Board will initially 
address the veteran's claim for an increased disability 
rating for instability of the left knee since the date of 
claim.  

A VA outpatient treatment record dated in May 2003 shows that 
the veteran reported experiencing left knee grinding with 
pain.

A VA examination report dated in June 2003 shows that the 
veteran reported pain, weakness, stiffness, swelling, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He denied heat or redness.  He described that he 
would experience a additional 10 percent of functional 
impairment following a round of golf, wherein he would wear a 
knee brace.  Physical examination revealed that there was 
objective evidence of painful motion.  There was no edema, 
effusion, tenderness, redness, or heat.  There was 
instability, weakness, and abnormal movement with guarding.  
There was a slightly abnormal gait.  Range of motion of the 
knee was flexion to 100 degrees and extension to zero.  
Stability was good.  The diagnosis was post-operative 
degenerative joint disease of the left knee with loss of 
function due to pain.

A private medical record from HealthSouth Diagnostic Center 
of Huntsville dated in May 2003 shows that the veteran had an 
impression of changes of degenerative joint disease.  A 
private medical record dated in March 2004 shows mild 
degenerative changes about each knee, slightly greater on the 
left.  There was no misalignment, fracture, or acute 
abnormality identified.

VA outpatient treatment records dated from June 2003 to 
January 2005 show intermittent treatment for symptoms 
associated with mild degenerative joint disease of the left 
knee with osteoarthrosis and chondrocalcinosis.  There were 
intermittent reports that there was no swelling and the knee 
was stable.

A VA medical record dated in February 2005 shows that the 
veteran reported mildly increasing left knee pain.  Physical 
examination of the left knee revealed no flexion contracture.  
Range of motion was from zero to 130 degrees.  He was stable 
to varus.  He had a mild valgus overall alignment, and he was 
stable to varus and valgus.  He was able to anterior and 
posterior drawer, and was neurovascularly intact distally.  
X-rays revealed Fairbanks changes with subchondral sclerosis, 
joint space narrowing, some mild osteophytic processes, and 
early cystic changes about the joint line.  The impression 
was degenerative joint disease of the left lower extremity.

A VA magnetic resonance imaging (MRI) study dated in February 
2005 revealed an impression of joint effusion and chronic 
arthritic changes; degeneration/tear of the lateral and 
medial menisci; and tear of the anterior cruciate ligament.

A VA hospital treatment record dated in April 2005 shows that 
the veteran was diagnosed with degenerative joint disease of 
the left knee, and underwent a left total knee arthroplasty.

A VA outpatient treatment record dated in May 2005 shows that 
the veteran was doing well three and a half weeks status post 
total knee arthroplasty.

A VA outpatient treatment record dated in June 2005 shows 
that the veteran reported being completely pain free in the 
left knee.  He was walking no longer with an assistive device 
and denied any problems with his wound.  Physical examination 
revealed a well-healed incision with no evidence of infection 
or dehiscence.  There was no effusion, and range of motion 
was from five to 110 degrees.  Distally, he was 
neurovascularly intact.

A VA examination report dated in July 2005 shows that the 
veteran reported that since his total left knee arthroplasty, 
his knee was stronger and he was having less pain in the 
joint.  Physical examination of the left knee revealed a 
well-healed anterior midline surgical scar.  Range of motion 
was from zero to 100 degrees.  He had the expected amount of 
anterior cruciate ligament laxity, and no other particular 
abnormality was noted.  There was minimal degree of 
generalized soft tissue thickening about the joint, but no 
effusion.  The diagnosis, in pertinent part, was left knee 
lateral meniscus tear and secondary degenerative joint 
disease of the left knee.

A VA examination report dated in October 2006 shows that the 
veteran reported that since his left knee arthroplasty, his 
knee was doing reasonably well, unless he would walk a lot.  
He added that if careful, he could walk up to a mile at a 
time.  He could sit well and could stand for about an hour 
before he would have to move about.  He would have flare-ups 
when walking a lot, amounting to a 40 percent reduction in 
function.  Physical examination revealed that the veteran 
would get in and out of the chair with minimal difficulty.  
He would get on and off the examining table with minimal 
difficulty.  He would walk somewhat slow, but with a normal 
gait.  Range of motion of the left knee was from zero to 110 
degrees.  He had a small well-healed surgical scar.  He had 
the expected laxity in the anterior direction due to the 
sacrifice of the anterior cruciate ligament which was normal 
during this procedure.  All other ligaments were stable and 
intact.  There was no effusion or tenderness.  There was a 2+ 
pitting pretibial edema of the leg below the knee.  Following 
repetitive use, there was no increased limitation of motion 
due to pain, weakness, fatigability, or incoordination during 
the examination.  The diagnosis was degenerative joint 
disease of the left knee, status post total left knee 
arthroplasty.

A VA outpatient treatment record dated in May 2007 shows that 
the veteran reported overall doing well since his total left 
knee arthroplasty.  Physical examination revealed full range 
of motion of the left knee.  He had some mild laxity to 
anterior posterior stress with flexion of the left knee, 
although this did not cause him significant pain.

Instability of the left knee

The veteran's left knee instability is assigned a 20 percent 
rating under Diagnostic Code 5257.  In order to receive the 
next higher rating of 30 percent under this code, it must be 
demonstrated that the veteran has severe other impairments of 
the knee, to include recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
There is no evidence of severe recurrent subluxation or 
lateral instability of the knee.  Although the veteran 
complained of instability and giving way of the knee on June 
2003 VA examination, physical examination revealed that the 
stability of the knee was good.  When examined in February 
2005, the left knee was noted to be stable to varus and 
valgus testing and he was able to anterior and posterior 
drawer.  When examined in July 2005, it was reported that the 
veteran had an expected amount of anterior cruciate ligament 
laxity, but no other abnormality.  In October 2006 it was 
again noted that the veteran had expected laxity in the 
anterior area due to the sacrifice of the anterior cruciate 
ligament during the total knee replacement.  It was, however, 
reported that all other ligaments were stable and intact.  An 
outpatient treatment report showed some mild laxity to 
anterior posterior stress with flexion of the knee.

The facts in the instant case show no more than moderate 
instability of the left knee.  Thus, a rating in excess of 20 
percent is not warranted.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for left knee instability.  The benefit-of-
the doubt doctrine is inapplicable and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Degenerative joint disease of the left knee from February 26, 
2003 to April 18, 2005

Prior to April 18, 2005, the veteran's service-connected 
degenerative joint disease of the left knee was rated 
pursuant to the criteria set forth in Diagnostic Code 5010 
which provides for the rating of arthritis due to trauma, 
substantiated by X-ray findings.  Such disabilities are rated 
pursuant to the criteria for degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5110 (2007).

From February 26, 2003 to April 18, 2005, the veteran had 0 
degrees of extension and flexion which was at worse 100 
degrees.  These findings fail to meet the criteria for a 
compensable rating under either Diagnostic Code 5260 or 5261.  
Thus, separate compensable ratings based on either limitation 
of extension and limitation of flexion is not warranted.

There is no objective evidence that pain on use of the joint 
results in limitation of extension or flexion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard in June 2003, the veteran reported that he had 
additional functional impairment of only 10 percent following 
playing a round of golf.  This does not support a finding of 
extension limited to 10 degrees or flexion limited to 45 
degrees.

Additionally, there is no evidence of any impairment of the 
tibia and/or fibula.  Thus, a higher rating under Diagnostic 
Code 5262 is not warranted.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase for degenerative joint disease of the left 
knee from February 26, 2003 to April 18, 2005; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Degenerative joint disease of the left
 knee status post arthroplasty from June 1, 2006

Following the veteran's total left knee arthroplasty 
conducted in April 2005, the veteran was given a 100 percent 
disability rating effective from April 19, 2005 to May 31, 
2006, based on surgical treatment necessitating convalescence 
for one year following the implantation of a prosthesis.

From June 1, 2006, the veteran's service-connected 
degenerative joint disease of the left knee status post 
arthroplasty have been rated as 30 percent disabling pursuant 
to Diagnostic Code 5055 which provides the rating criteria 
for a knee replacement with a prosthesis.  Under this 
diagnostic code provision, for one year following the 
prosthetic replacement of a knee joint, a 100 percent 
disability rating is assigned. Thereafter, a 60 percent 
disability rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula). Diagnostic Code 5055 provides that 
the minimum rating for a knee replacement is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2007).

The clinical evidence of record does not show that the 
veteran has chronic residuals of left knee arthroplasty 
consisting of severe painful motion or weakness in the 
affected extremity.  The May 2007 VA medical record showed 
that the veteran was able to achieve full range of knee 
motion.  There was no ankylosis of the knee. Flexion was not 
limited to 45 degrees and extension was not limited to 10 
degrees. Thus, consideration of Diagnostic Codes 5260 and 
5261 do not result in a disability rating in excess of the 
currently assigned 30 percent.  

In June 2005, the veteran reported that he was completely 
pain free in the left knee.  He was no longer walking with an 
assistive device.  When examined in July 2005, his knee was 
noted to be stronger and he was having less pain in the 
joint.  Examination in October 2006 revealed that the veteran 
reported that his knee was doing reasonably well, unless he 
walked a lot.  He related that he could walk up to a mile at 
a time.  He could sit well and could stand for about an hour 
before he would have to move about.

Given the foregoing, the evidence fails to demonstrate 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Thus, a rating in excess 
of 30 percent is not warranted under Diagnostic Code 5055.  
Additionally, limitation of motion was at most to 5 degrees 
of extension and to 100 degrees of flexion.  These findings 
do not support a higher rating.  This is the case even when 
taking into consideration additional function impairment 
caused by pain and weakness.  In this regard, when examined 
in October 2006, it was noted that following repetitive use, 
there was no increased limitation of motion due to pain, 
weakness, fatigability, or incoordination during the 
examination.

The competent medical evidence of record dated from June 2006 
also fails to show objective manifestations of any ankylosis.  
Therefore, Diagnostic Code 5256 is not for application.  
Additionally, there is no evidence of tibia or fibula 
impairment.  Consequently, a higher rating is not warranted 
under Diagnostic Code 5262.

In sum, the currently assigned 30 percent disability rating 
adequately compensates the veteran for the degree of 
impairment shown by the residuals of his left total knee 
replacement; these residuals do not more nearly approximate 
the criteria for the next higher evaluation for the 
aforestated reasons.  Consequently, the veteran's left knee 
disability is not more closely approximated by the criteria 
for a rating higher than the already assigned 30 percent 
rating from June 1, 2006.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's service-connected 
degenerative joint disease of the left knee status post 
arthroplasty from June 1, 2006.  The benefit-of-the doubt 
doctrine is inapplicable and this claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Extra-schedular consideration

For the time period involved in this appeal, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  In this regard, the Board finds that there has been 
no showing by the veteran that his  service-connected left 
knee disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating greater than 20 percent for service-
connected instability of the left knee is denied.

A disability rating greater than 10 percent for service-
connected degenerative joint disease of the left knee from 
February 26, 2003 to April 18, 2005, is denied.

A disability rating greater than 30 percent for service-
connected degenerative joint disease of the left knee status 
post arthroplasty from June 1, 2006, is denied.


REMAND

As to the issues of service connection for tinnitus; and a 
low back and right knee disorder, to include as secondary to 
service-connected degenerative joint disease and instability 
of the left knee, a remand is required prior to further 
adjudication of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran has asserted that he currently has tinnitus that 
is etiologically related to his period of active service.  He 
contends that his tinnitus is the result of exposure to noise 
during his duty firing artillery type weapons in the 
Chaparral weapon system. He added that his symptoms have 
become progressively worse since that time.  Review of his 
Armed Forces Of The United States Reports Of Transfer Or 
Discharge (DD Form 214) of record shows that the veteran's 
last duty assignment and major command was with D Battery of 
the Second Battalion of the 59th Air Defense Artillery unit.  
His military occupational specialty was listed as a Chaparral 
Crewmember.  He also qualified as a sharpshooter with the M-
16.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Board 
finds that there is an indication that the veteran has 
tinnitus which may be associated with the veteran's service, 
but there is insufficient competent medical evidence on file 
for a decision to be made on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Locklear v. 
Nicholson, 20 Vet App 410 (2006).  On remand, the should be 
afforded a VA examination to determine the etiology of his 
current tinnitus.

As to the issues of service connection for a low back and 
right knee disorder, to include as secondary to service-
connected degenerative joint disease and instability of the 
left knee, the veteran contends that he has a current low 
back disorder and a right knee disorder which are secondary 
to or aggravated by his service-connected instability and 
degenerative joint disease of the left knee.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A VA examination report dated in June 2004 shows a diagnosis 
of degenerative joint disease of the lumbosacral spine .  The 
examiner indicated that the veteran's back pain had no 
relationship to his knee problem.

A private medical record from C. C. Bazzie, M..D., dated in 
March 2005, shows that the physician indicated that it was as 
likely as not that the veteran's advanced degenerative 
arthritis of the left knee contributed to the development of 
degenerative arthritis in his right knee and lumbar spine.

A VA examination report dated in July 2005 shows a diagnosis 
of arthralgia of the right knee of unknown etiology.  The 
examiner indicated that there was no causal relationship 
between the right knee disorder and the service-connected 
left knee disability.  An addendum to this report dated in 
May 2007, conducted by the same examiner as in July 2005, 
shows that it was concluded that both the veteran's lumbar 
spine problems and his right knee problems were totally 
unconnected to his left knee problem.

While the VA and private medical opinion above endeavored to 
address whether the veteran's low back and right knee 
disorders were causally related to his service-connected 
degenerative joint disease and instability of the left knee, 
they did not address whether the service-connected 
degenerative joint disease and instability of the left knee 
aggravates (i.e., permanently worsens) the low back and right 
knee disorders.  Additionally, the Board notes that the 
examiner in May 2007 provided an opinion as to the etiology 
of the veteran's back disorder without having personally 
examined the veteran.  On remand, the veteran should be 
examined by a VA specialist in orthopedics, with the benefit 
of the entire claims folder to be considered in conjunction 
with the examination, so that an opinion may be rendered.  
The fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA ear disease examination.  The 
claims file and a copy of this Remand must 
be made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following the examination, it is requested 
that the examiner render an opinion as to 
whether any current tinnitus had its onset 
during active service or is related to any 
in-service disease or injury, including 
artillery noise exposure.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The Board observes 
that none of the current opinion provides 
a complete rationale for their findings 
and opinions concerning the etiology of 
the veteran's right knee and low back 
disability.

2.  The RO/AMC should schedule the veteran 
for an appropriate VA examination by a VA 
specialist in orthopedics so as to 
ascertain the nature and etiology of his 
asserted low back and right knee 
disorders.  The claims file and a copy of 
this Remand must be made available to the 
examiner, and the examiner should indicate 
in the report that the claims file was 
reviewed.  All tests that are deemed 
necessary by the examiner should be 
conducted.

Following a review of the claims file and 
examination of the veteran, the examiner 
is asked to address the following:

a)  Whether the veteran currently has a 
low back or right knee disorder.

b)  If a low back or right knee disorder is 
found, state whether either is the result 
of the veteran's service-connected 
degenerative joint disease and instability 
of the left knee.

c)  If a low back or right knee disorder is 
found, state whether the service-connected 
degenerative joint disease and instability 
of the left knee aggravates (i.e., 
permanently worsened) any low back or right 
knee disorder.  If aggravation is found, 
the degree of aggravation must be 
specifically identified.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC shall then review the claims 
file and ensure that the foregoing 
development actions have been conducted and 
completed in full.  Specific attention is 
directed to the requested examination 
report, which must be complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
doctor for correction.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO/AMC shall readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


